Citation Nr: 1107897	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  97-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


WITNESSES AT HEARINGS ON APPEAL

Appellant, S.T., M.T., and C.T.


REPRESENTATION

Appellant represented by: Georgia Department of Veteran Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992.

This matter is before the Board of Veterans' Appeals on appeal 
from adverse action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

In October 2004, the Veteran testified before a Veterans Law 
Judge, one of the undersigned Veterans Law Judges, seated at the 
RO in Atlanta, Georgia.  In February 2007, he testified before an 
Acting Veterans Law Judge, now one of the undersigned Veterans 
Law Judges, also seated at the RO in Atlanta, Georgia.  
Transcripts of the hearings have been associated with the claims 
file. 

The law requires that the Veterans Law Judge who conducts a 
hearing on appeal must participate in any decision made on that 
appeal.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 
(2010).  Thus, both judges who conducted hearings in the present 
appeal, together with a third judge, are the signatories to the 
decision herein. 

Most recently, in April 2008, the Board remanded this case for 
additional development.  The file has now been returned to the 
Board for further consideration.

The Board notes that the Veteran submitted additional argument 
related to the issue on appeal, received in November 2010.  This 
evidence was not accompanied by a waiver of the Veteran's 
procedural right to initial review by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2010).  However, 
as discussed in full below, the Board finds sufficient evidence 
of record to support a full grant of the benefits sought on 
appeal.  As such, no prejudice can flow to the Veteran and the 
Board finds that to remand for consideration of the additional 
argument by the AOJ would be of no benefit to the Veteran.

The Board notes that during the appellate period the Veteran was 
represented by the Georgia Department of Veterans Services.  
However, by a statement received in November 2010, the Veteran 
revoked his authorization for the Georgia Department of Veterans 
Services to serve as his representative, without naming another 
representative.  Thus, the Board will consider the Veteran pro 
se. 


FINDING OF FACT

The probative evidence of record indicates that the Veteran's 
current acquired psychiatric condition, to include depression, 
clearly and unmistakably preexisted service, and was aggravated 
by service.


CONCLUSION OF LAW

A preexisting acquired psychiatric condition, to include 
depression, was aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant
 
In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran, including consideration of substantial compliance with 
any prior Board remand directives, have been satisfied is not 
required.  The Board finds that no further notification or 
assistance is necessary, and that deciding the appeal at this 
time is not prejudicial to the Veteran.





Service Connection

In order to establish direct service connection, three elements 
must be established.
There must be medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R. § 3.303; Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  The Veteran's acquired 
psychiatric condition, to include depression, however, has not 
been diagnosed as a disability for which service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1133 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

At the time of the service entrance examinations, those persons 
entering military service are presumed to be in sound physical 
and mental condition, except for those disorders, disease, or 
other "infirmities" that are noted on their service entrance 
physical examination.  38 U.S.C.A. §§ 1111, 1132.  For those 
disorders that preexisted service and were worsened or 
"aggravated" during such service, a veteran may obtain service 
connection.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 
2002).

A preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
(obvious and manifest) evidence that the increase in disability 
is due to the natural progress of the disability or disease.  
Aggravation of a preexisting condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a) (b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by § 3.306 applies only if 
there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that VA is required to bear the burden of 
showing the absence of aggravation in order to rebut the 
presumption of sound condition.  See also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 
116, 123-30 (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in a veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.
In the present appeal, the Veteran asserts entitlement to service 
connection for an acquired psychiatric condition, to include 
depression.  During the appellate period, the Veteran has offered 
multiple theories of entitlement, including direct service 
connection on the basis that he incurred his acquired psychiatric 
condition during service, and secondary service connection on the 
basis that his acquired psychiatric condition is related to 
either his in-service chemical exposure or his service-connected 
disabilities.  Upon review of the case file, the Board noted that 
it was unclear if the Veteran's acquired psychiatric condition 
preexisted his service, and if so, if such was aggravated by 
service, thus providing an additional theory of entitlement to 
service connection.  As such, the Board sought an expert opinion 
from the Veteran's Health Administration (VHA) as to all theories 
of entitlement in July 2010 and received the expert's response in 
August 2010.

Reports of Medical Examination and History, dated in February 
1988 and conducted for the purpose of entry into service, are 
silent for any finding or report of a psychiatric condition.

Service treatment records dated in December 1991 indicate that 
the Veteran was diagnosed with depression and treated with 
prescription medication.  At that time, the Veteran reported that 
he had previously been treated with prescription medication for 
depression at the age of 13.  

Report of Medical Examination, dated in March 1992 and conducted 
for the purpose of separation from service, is silent for any 
findings of a psychiatric condition.  Report of Medical History, 
dated at that time and completed by the Veteran, indicates that 
the Veteran reported a history of depression or excessive worry.

The Veteran's post-service treatment records dated from May 1993 
onward indicate that he was treated, including hospitalization, 
for a number of psychiatric conditions.  Most recently, on VA 
examination in January 2009, the Veteran was diagnosed with 
adjustment disorder, chronic, with depressed mood, and possible 
borderline personality disorder, by history.

In August 2010, the expert opined that the Veteran's acquired 
psychiatric condition clearly and unmistakably preexisted his 
entry into service.  The expert reasoned that the Veteran's 
service treatment records contain notations that the Veteran 
reported that his first "nervous breakdown" occurred when he 
was between 12 and 16 years of age and that he was placed on 
prescription medication.  The expert noted that the Veteran had a 
history of childhood sexual abuse, and such was the likely cause 
of his childhood depression and poor adaptability.

The expert is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or opinion, 
and there is no evidence that she is not credible.   Thus, the 
August 2010 opinion represents competent and credible evidence 
that the Veteran's acquired psychiatric condition clearly and 
unmistakably preexisted his entry into service.  Based on the 
foregoing, the Board finds that the presumption of soundness is 
rebutted by the expert's opinion that there exists clear and 
unmistakable evidence that the Veteran's acquired psychiatric 
condition preexisted service, and further inquiry to as whether 
there is evidence of worsening or aggravation during service is 
required.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153.

In August 2010, the expert also opined that the Veteran's 
preexisting acquired psychiatric condition, to include 
depression, was aggravated by service.  She reasoned that the 
Veteran was treated for his acquired psychiatric condition, 
including hospitalization, on a number of occasions following his 
separation from service.  

The expert reasoned that because the Veteran was treated for his 
acquired psychiatric condition, including hospitalization, 
following service, his preexisting acquired psychiatric condition 
must have been aggravated during service.  In essence, it follows 
that if the Veteran presented for entry into service with a 
history of childhood depression, was treated for depression 
during service, and was subsequently treated for depression and 
other acquired psychiatric conditions following service, his 
preexisting childhood depression must have increased in severity 
during service.  It is significant that the expert did not find 
clear and unmistakable evidence that the increase in severity of 
the Veteran's acquired psychiatric disability to which she opined 
was due to the natural progress of the disability or disease.

To the extent that the expert opinion as to whether the Veteran's 
preexisting acquired psychiatric condition was aggravated by 
service is not entirely clear, the Board notes that the expert 
also opined that the Veteran's acquired psychiatric condition is 
etiologically related to service, to include the depression for 
which he was treated with prescription medication in December 
1991.  The expert reasoned that a depression which is 
significantly debilitating to be treated with an antidepressant 
is one that is likely to recur.  The expert noted that the 
evidence of record indicated that such debilitating depression 
did recur post-service.  The expert also opined that the 
Veteran's acquired psychiatric condition had existed from the 
time of his service to the present.  She reasoned that the 
medical evidence of record indicated that the Veteran had been 
treated for his acquired psychiatric condition on a number of 
occasions since his separation from service.  Thus, there is 
probative evidence of record supporting the conclusion that the 
Veteran's current acquired psychiatric condition, to include 
depression, is related to service, and that such has existed 
continuously since service.

These facts and the doctrine of reasonable doubt provide a proper 
basis for granting service connection.  Given the foregoing, the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric condition, to include depression, is 
granted.  










(CONTINUED ON THE NEXT PAGE)
As discussed above, the Veteran has asserted that he is entitled 
to secondary service connection on the basis that his acquired 
psychiatric condition is related to either his in-service 
chemical exposure or his service-connected disabilities.  
However, as the decision herein grants service connection for an 
acquired psychiatric condition, to include depression, further 
inquiry as to alternative theories of entitlement is not 
required.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include depression, is granted, subject to the laws and 
regulations governing monetary awards.



         ___________________________                 
___________________________
           C. CRAWFORD		ROBERT E. SULLIVAN
     	 Veterans Law Judge,                                       
Veterans Law Judge,
  Board of Veterans' Appeals                           
Board of Veterans' Appeals




___________________________
C. TRUEBA
Veterans Law Judge,
 Board of Veterans' Appeals




 Department of Veterans Affairs


